Citation Nr: 1625210	
Decision Date: 06/22/16    Archive Date: 07/11/16

DOCKET NO.  13-11 888	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee Education Center


THE ISSUE

Entitlement to a waiver of the recovery of overpayment of VA educational assistance in the amount of $2,394 based on the principles of equity and good conscience.

ATTORNEY FOR THE BOARD

C. Orie, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 2000 to July 2008. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2012 decision by the Committee on Waivers and Compromises of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California, that denied the Veteran's request for a waiver of overpayment. 

On her Form 9 appeal, the Veteran requested a Travel Board hearing.  In April 2014, she was notified that the Board hearing was scheduled for July 2014 at the RO in Los Angeles, California.  The Veteran, however, contacted the RO the day prior to the hearing and indicated that she could not attend the hearing.  She did not request to postpone the hearing.  

In April 2015 the Board remanded the issue for further development.


FINDINGS OF FACT

1.  A valid overpayment in the amount of $2,394.17 was created due to the receipt of payments for education benefits at DeVry University for the period from January 2, 2012 to February 26, 2012.

2.  The Veteran was partially at fault for the debt's creation.  

3.  The recovery of the VA benefits would not nullify the objective for which the benefits were intended.

4.  The evidence does not demonstrate that the Veteran changed her position to her detriment, and there was no reliance on these VA education benefits that resulted in relinquishment of a valuable right or incurrence of a legal obligation.

5.  The above notwithstanding, undue financial hardship has been demonstrated.


CONCLUSION OF LAW

Recovery of an overpayment of education benefits in the amount of $2,394.17 would violate the principles of equity and good conscience; therefore, the recovery is waived.  38 U.S.C.A. § 5302 (West 2014); 38 C.F.R. §§ 1.963, 1.965, 1.967 (2015).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  However, the VCAA duties to notify and to assist do not apply to the claim for relief under Chapter 53 of Title 38 of the United States Code, pertaining to the waiver of recovery of overpayments.  See Schaper  v. Derwinski, 1 Vet. App. 430 (1991).  In any case, the issue being decided below is favorable to the Veteran so any errors in the duties to notify and assist were not prejudicial to her.

Pertinent Facts

In February 2009, the Veteran applied for benefits for an approved program of education or training under the Post-9/11 GI Bill.  The Veteran's application was approved in June 2009, and the Veteran enrolled in DeVry University.  VA notified the Veteran that she was entitled to 100 percent of the charges and informed the Veteran that she was responsible for all debts resulting from reductions or terminations of her enrollment even if the payment was submitted directly to the school on her behalf.

In December 2011, the Veteran submitted a Request for Change of Program or Place of Training.  She indicated that she planned to stop attending DeVry on December 18, 2011 and planned to attend Los Angeles Valley College.  See Request for Change of Program or Place of Training dated December 5, 2011.  However, VA records still listed the Veteran as attending DeVry University for the period from January 2, 2012 until February 26, 2012.  See Work Product Summary dated December 19, 2011.  On January 30, 2012, VA made two automatic payments.  The first, in the amount of $3,231 was made to DeVry University for tuition and fees.  The second payment, totaling $2,394.17 was made directly to the Veteran for housing, books, and other supplies.  Around the same time, VA was informed that the Veteran withdrew from DeVry University prior to the beginning of the term on January 2, 2012.  The RO then requested that the Veteran repay the $2,394.17 in education benefits.  See Letter from RO to Veteran dated January 30, 2012.

In March 2012, the Veteran sent a request to the debt management center for a waiver of overpayment.  At that time, the Veteran reported she worked full time, and total monthly net income of $4125, with total monthly expenses of $3,050.  See Financial Status Report dated March 25, 2012.  

In a decision dated April 2012, the Committee on Waivers and Compromises denied the Veteran's waiver request.  The Committee reasoned that the Veteran's monthly expenses were less than her monthly net income; thus she could afford to repay the overpayment.  See Letter from RO dated April 30, 2012.  

In the Notice of Disagreement, the Veteran reported that she could not afford to pay the money back, as she was going through an eviction.  See Notice of Disagreement dated August 15, 2012.

Applicable Law and Analysis

For VA purposes, an overpayment is created when VA determines that a beneficiary or payee has received monetary benefits to which he or she is not entitled.  See 38 U.S.C.A. § 5302; 38 C.F.R. § 1.962.  An overpayment may arise from virtually any benefits program administered pursuant to VA law, including educational assistance benefits.  38 C.F.R. § 1.956(a).

VA regulations provide that, when indebtedness is assessed, the debtor has the right to: informally dispute the existence or amount of the debt, appeal the VA decision underlying the debt, and request waiver of collection of the debt.  38 C.F.R. § 1.911(c).  These rights can be exercised separately or simultaneously.  See Schaper v. Derwinski, 1 Vet. App. 430, 434 (1991). 

Here, the Veteran is not challenging the validity of the underlying debt, but is only requesting that VA waive recovery of the overpayment.  As the validity of the $2,394.17 debt has been conceded by the Veteran, the Board will consider only whether recovery of that debt (or overpayment) should be waived.

Recovery of an overpayment of VA benefits may be waived if recovery of the indebtedness would be against equity and good conscience.  38 U.S.C.A. § 5302; 38 C.F.R. § 1.963(a).  The phrase "equity and good conscience" means arriving at a fair decision between the obligor and the Government.  In making this determination, consideration will be given to various elements which are not intended to be all-inclusive.  The elements are the fault of the debtor where such actions contribute to creation of the debt, balancing of faults where VA fault is also involved, whether collection of the debt would cause the debtor undue financial hardship by depriving him or her of basic necessities, whether collection would defeat the purpose of the VA benefit, whether failure to make restitution would result in unjust enrichment, and whether reliance on VA benefits resulted in relinquishment of a valuable right (i.e., changing position to one's detriment).  38 C.F.R. § 1.965(a).

Where fraud, misrepresentation, or bad faith on the part of the Veteran is shown, denial of waiver of recovery of an overpayment may be made without regard to factors considered in applying the equity and good conscience standard.  38 U.S.C.A. § 5302.

In a previous decision, the Board found that the Veteran's actions did not constitute fraud, misrepresentation or bad faith.  See Board Decision dated April 2015.  Thus, the remaining consideration is whether recovery of the indebtedness would be against equity and good conscience.  As noted above, when considering whether recovery of the debt would be against equity and good conscious consideration is given to the following six elements: (1) fault of debtor, (2) balancing of fault, (3) undue hardship, (4) defeat the purpose of the debt, (5) unjust enrichment, and (6) changing position to one's detriment.  See 38 C.F.R. § 1.965(a).

After reviewing the evidence of record, there are elements both in favor and against granting a waiver of the validly created overpayment.  In regards to fault, the Board finds both the Veteran and VA at fault.  The Veteran accepted and retained a benefit payment for a term of training she did not attend.  As she withdrew from training prior to the commencement of the term, the Board finds that the Veteran knew she was not entitled to the education benefits allotted for that term.  On the other hand, the Veteran informed the VA a month prior that she would be withdrawing from DeVry University; yet, VA continued to make education benefit payments for more than a month after they received her notification.  As such, the Board finds that the balance of fault is equally distributed to both the Veteran and VA.

As far as changing position to one's detriment, there is also no evidence or contention that the Veteran changed her position to her detriment in reliance on the monies erroneously paid (i.e., the $2,394.17 overpayment), or that she incurred any legal obligation in reliance on this erroneously paid money.

Further, the Veteran's receipt of VA education benefits constituted unjust enrichment.  To allow the Veteran to retain funds for a period of enrollment that she did not attend would result in unjust enrichment.  

Also, recovery of the overpayment would not defeat the purpose of the debt.  The Veteran was awarded education benefits to assist her in completing course studies.  Recovery of the overpayment would not prevent her from continuing her studies.  

The above notwithstanding, the Board's determination in this case hinges on the undue hardship that would be created by the recovery of the debt.  The Veteran filed her debt waiver request on the basis of financial hardship and submitted a financial status report in March 2012.  Based on that report, it appeared that the Veteran's income exceeded her expenses.  However, it is unclear whether the Veteran included her education benefits in her income.  

The Board previously remanded this claim to allow the Veteran to submit another financial status report.  The RO did mail the Veteran the request for a Financial Status Report.  See Letter from RO dated February 2, 2016.  However, the Veteran did not submit the form.  As discussed below, the Veteran's address changed, so it is unclear whether she ever received the request.  Regardless, the Board has considered all the evidence of record, to include the Veteran's medical records and finds that a waiver is warranted.  

Throughout the treatment records, the Veteran often reported financial stress and inability to pay her bills.  At one point, the Veteran reported monthly income of $2700, with the following expenses: $2400 for rent, $696 for a car payment, $136 for car insurance, $100 for utilities, $300 for credit cards, and $140 for cell phone bill.  See VA Treatment Records dated October 11, 2012.  Records demonstrate that the Veteran was evicted from her home and became homeless; she also had to file for bankruptcy after her car was repossessed.  Most recent treatment records demonstrate that the Veteran, who lives in a hotel, had to resign from her job due to health reasons.  

Thus, in light of the clear evidence that recovery of the debt would create significant financial hardship on the Veteran and inhibit her ability to obtain basic necessities, the Board finds that while the overpayment resulted in unjust enrichment of the Veteran, denying her request for a waiver would result in undue hardship.  Accordingly, waiver of recovery of the validly created overpayment in the amount of $2,394.17 is warranted.


ORDER

Entitlement to a waiver of the recovery of an overpayment of education benefits for attendance at DeVry University in the amount of $2,394.17 is granted.



____________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


